United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2146
                                  ___________

Xavier J. R. Avula,                  *
Sulochana D. Avula,                  *
                                     *
          Appellants,                *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                            Submitted: March 27, 2007
                               Filed: April 6, 2007
                                ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Xavier and Sulochana Avula, husband and wife, appeal from the tax court’s1
adverse grant of summary judgment in favor of the Commissioner of Internal Revenue
(Commissioner), upholding a decision by the Internal Revenue Service Appeals Office
(IRS AO) following a collection due process (CDP) hearing, and allowing the
Commissioner to collect on the Avulas’ interest liability from the 1993 tax year.




      1
       The Honorable Joseph H. Gale, United States Tax Court Judge.
      We review the tax court’s decision in the same manner and to the same extent
as we would review a district court decision granting summary judgment. See 26
U.S.C. § 7482. Accordingly, we review the tax court’s summary judgment decision
de novo, applying the same standards as those applied by the tax court. See Cent. S.D.
Coop. Grazing Dist. v. Sec’y of U.S. Dep’t of Agric., 266 F.3d 889, 894 (8th Cir.
2001) (“We review a district court’s summary judgment decision de novo, applying
the same standards as those applied by the district court.”). In the present context, we
review the IRS AO’s decision for an abuse of discretion, basing that review on the
information that was before the IRS AO in the CDP proceedings. See Robinette v.
Comm’r, 439 F.3d 455, 462 (8th Cir. 2006) (review standard).

       We conclude that the IRS AO did not abuse its discretion in determining the
Avulas’ interest liability from the 1993 tax year. The only argument asserted by the
Avulas at the CDP hearing was a challenge to their underlying income tax liability.
However, the Avulas were barred from challenging their underlying tax liability
because they had received statutory notice thereof and were afforded an opportunity
to dispute that liability, which they did. See 26 U.S.C. § 6330(c)(2)(B) (person
requesting CDP hearing may raise at hearing challenges to existence or amount of
underlying tax liability for any tax period if person did not receive statutory notice of
deficiency for such tax liability or did not otherwise have opportunity to dispute such
tax liability). The tax court therefore did not err in granting summary judgment for
the Commissioner. See Avula v. Comm’r, 105 Fed. Appx. 127, 128 (8th Cir. 2004)
(unpublished per curiam) (affirming tax court’s summary judgment for Commissioner
where taxpayers had received statutory notice of deficiency, had previously litigated
merits of underlying liabilities in tax court, and were precluded under § 6330(c)(2)(B)
from challenging tax liabilities in CDP proceedings). We also find no merit to the
Avulas’ argument that funds have been improperly confiscated from their bank
accounts before exhaustion of all appeals. The only IRS collection actions they have
identified appear to relate to their liabilities for other tax years, for which their appeals
have been exhausted.

                                            -2-
Accordingly, we affirm the tax court’s decision. See 8th Cir. R. 47B.
              _________________________________




                                 -3-